Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 08/31/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.1	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No.10782143B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that narrower system claim 1 of U.S. Patent No. 10782143B2 covers the broader system claim 1 of the instant application; 
it is obvious that narrower method claim 8 of U.S. Patent No. 10782143B2 covers the broader method claim 8 of the instant application;
it is obvious that narrower processing device claim 15 of U.S. Patent No. 10782143B2 covers the broader processing device claim 15 of the instant application.
1.1.1	Claims 2-7, 9-14 and 16-20 rejected under the nonstatutory double patenting, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
1.2	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No.10036650B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that narrower system claim 1 of U.S. Patent No.10036650B2 covers the broader system claim 1 of the instant application; 
it is obvious that narrower method claim 8 of U.S. Patent No.10036650B2 covers the broader method claim 8 of the instant application;
it is obvious that narrower processing device claim 15 of U.S. Patent No.10036650B2 covers the broader processing device claim 15 of the instant application.
1.2.1	Claims 2-7, 9-14 and 16-20 rejected under the nonstatutory double patenting, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
1.3	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No.9581461B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that narrower system claim 1 of U.S. Patent No.9581461B1 covers the broader system claim 1 of the instant application; 
it is obvious that narrower method claim 7 of U.S. Patent No.9581461B1 covers the broader method claim 8 of the instant application;
it is obvious that narrower processing device claim 13 of U.S. Patent No.9581461B1 covers the broader processing device claim 15 of the instant application.
1.3.1	Claims 2-7, 9-14 and 16-20 rejected under the nonstatutory double patenting, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	

Allowable Subject Matter
1.	Claims 1, 8 and 15 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action.
2.	Claims 2-7, 9-14 and 16-20 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662